DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/337,758 filed on 10/28/2016, which is now PAT 10905413, which has PRO 62/247,332 filed on 10/28/2015 is acknowledged.
Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2 recites, “wherein said least one surgical knot…forming said least one surgical knot”, “a bloody backdrop, of an open cavity in the patient”.  It should be “a bloody backdrop of an open cavity in the patient” and “said at least one surgical knot”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “the body is a patient receiving surgery….the backdrop includes a bloody backdrop, of an open cavity in the patient”.  It is unclear if the applicant is now trying to positively recite the body and the backdrop.  
Claim 3 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 2 recited “the body is a patient receiving surgery and the backdrop includes a bloody backdrop, of an open cavity in the patient…”, which encompassing a human organism.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0318962 to Spedden et al. (Spedden).
Spedden teaches:
Claim 1:  A suture (Fig. 10 reproduced with annotation below) with enhanced visibility against a backdrop (not positively recited) into which the suture is disposed of after at least one surgical knot (the knot has not been positively recited) in a body is formed with the suture (functional limitation), the suture comprising: 
a needle (Fig. 10 reproduced with annotation below); 
a length of a useful segment (Fig. 10 reproduced with annotation below) for forming said at least one surgical knot; 
a length of a terminal segment (Fig. 10 reproduced with annotation below), wherein the terminal segment is attached to a base end of the needle (where 155 is pointing at, Fig. 10) and is located between the base end and the useful segment; and wherein the terminal segment remains permanently attached to the base end of the needle (functional limitation); 
distinctive contrasting light frequency characteristics on at least the terminal segment (para. 0166, the suture comprises a leader section which using visual identifier such as color, shade, and pattern and/or difference in physical properties to differentiate from the rest of the material); and 
wherein, during use, after a last formable knot of said at least one surgical knot is formed (none of the knot are positively recited yet), the useful segment is severed from the terminal segment, and the needle with the attached terminal segment is disposed of into the backdrop, and wherein the distinctive contrasting light frequency characteristics on at least the terminal segment creates a visual contrast between at least the terminal segment and the backdrop thereby resulting in ease of location of the terminal segment and consequently the needle to which the terminal segment remains attached (functional limitation).
Claim 2:  The body is a patient receiving surgery and the backdrop includes a bloody backdrop, of an open cavity in the patient wherein said least one surgical knot 20 is formed, a surgical gown of a surgeon forming said least one surgical knot, a surgical field associated with the surgery, surgical drapes associated with the surgery, or a surgical room floor associated with the surgery (functional limitations, a patient body or any knots have not been positively recited).
Claim 5:  The length of the terminal segment is shorter than the length of the useful segment (Fig. 10 reproduced with annotation below).
Claim 8:  Said contrasting light frequency characteristic are present on the needle (needle 410 having two bands 421 with different visual/recognizable characteristic, Fig. 4A, para. 0101).





    PNG
    media_image1.png
    516
    672
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spedden in view of US 2011/0319932 to Avelar et al. (Avelar).
Spedden teaches:
The suture of claim 1 (see rejection of claim 1 above).
Spedden fails to teach:
Claim 3:  Said contrasting light frequency characteristics are chosen 25 from the group comprising: fluorescently responsive to ultraviolet light, brightly colored other than shades of red, differently colored relative to a color of blood, specularly responsive to an applied light source from a tool.
Claim 4:  The tool is chosen from the group comprising: UV light emitter, black light emitter, LED, laser emitter.
Avelar teaches:
A surgical suture with markers adapted to be fluorescently responsive (para. 0135, the suture thread includes colorant which include dyes and pigments which can be visualized using “black light”).
The tool is LED light source (para. 0116).
Spedden teaches using colors and other means to differentiate a portion of the suture with the rest of the suture but fails to disclose it is adapted to be fluorescently responsive or use LED light source.  However, Avelar teaches this limitation.  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to applied brightly white colored suture, dyes and pigments which can be fluorescently responsive as taught by Avelar into Spedden as a substitution of one known teaching for another that would yield predictable result for visualization of suture filament during the procedure.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spedden.
Spedden teaches the current invention but fails to disclose the terminal segment is in the range of 3-10 percent and 2-20 percent of a sum of the lengths of the useful segment and the terminal segment.  However, at the time of the invention was filed, it would have been obvious matter of design choice to a person of ordinary skill in the art to modify the terminal segment in Spedden to have such range because the applicant has not disclosed such range would provide an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Spedden’s device, and applicant’s invention, to perform equally well with either the length of the range of a sum of the lengths of the useful segment and the terminal segment in Spedden or the claimed invention because both inventions are to perform the same function which is visualizing and differentiating the terminal segments from the rest of the suture filament.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771